Filed 3/3/16 P. v. Cuentas CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B266091
                                                                  (Super. Ct. Nos. BA427170, BA428410)
     Plaintiff and Respondent,                                             (Los Angeles County)

v.

RAUL CUENTAS,

     Defendant and Appellant.



                   Appellant Raul Cuentas was charged in case number BA427170 with
                                                                                                                       1
second degree robbery and attempted second degree robbery (Pen. Code, §§ 211, 664)
and in case number BA428410 with carjacking (§ 215, subd. (a)) and second degree
robbery. In both cases, it was alleged that Cuentas had served a prior prison term and had
a prior strike. (§§ 667, subds. (a)(1), (d), 667.5, subd. (b), 1170.12, subd. (b).) In case
number BA 428410, it was alleged that he used a dangerous weapon. (§ 12022, subd.
(b)(1).)
                   In a “global resolution of both cases,” Cuentas pled guilty to one count of
second degree robbery in each case and in case number BA428410 admitted the strike,
one of the prior prison terms, and the weapons use allegations. Cuentas subsequently
moved to withdraw his plea on the ground that his prior attorney coerced him into the
         1
             All statutory references are to the Penal Code.
agreement. The trial court denied the motion and a subsequent motion for
reconsideration.
              Pursuant to the plea agreement, Cuentas was sentenced to ten years in
prison: six years for the robbery in case number BA428410, plus one year for the prior
prison term and one year for the weapons use, and a consecutive two-year term for the
robbery in case number BA427170. He was awarded 377 days of presentence custody
credit. The trial court dismissed the remaining counts and allegations. It denied
Cuentas’s request for a certificate of probable cause.
              In case number BA427170, Cuentas drove Edgar Batzin, who was drunk, in
Batzin’s vehicle to get beer at around 5:00 a.m. Afterwards, as they neared Batzin’s
home, Batzin requested the keys to his vehicle. Cuentas would not return them. Cuentas
held something to Batzin’s ribs and demanded his belongings. Batzin threw his
belongings on a seat and then ran when he had the opportunity.
              In case number BA428410, Cuentas woke up Juan Quiroz Hernandez, who
was sleeping in his van with another individual, and took $40 from Quiroz’s pocket.
Four days later, Cuentas again approached Quiroz and asked him for his money. When
Quiroz refused, Cuentas knocked over Quiroz, who was in a wheelchair, and struck
Quiroz on the face. Quiroz knows Cuentas “from . . . around the neighborhood.”
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436. On December 1,
2015, we notified Cuentas that he had 30 days in which to advise us of any claims he
wished us to consider. On December 22, 2015, we granted him a 30-day extension. He
submitted a three-page letter brief and attached copies of his medical records.
              Cuentas contends that there was insufficient evidence presented at the
preliminary hearing to sustain the charges against him and that the trial court should have
conducted a competency hearing due to his “history of mental problems,” including
depression and suicide attempts. Without a certificate of probable cause, these
contentions are not cognizable on appeal. (§ 1237.5; Cal. Rules of Court, rule
8.304(b)(4); People v. Maultsby (2012) 53 Cal.4th 296, 299.)

                                             2
              Having examined the entire record, counsel’s Wende brief, and Cuentas’s
letter brief, we are satisfied appointed counsel has fully complied with her responsibilities
and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th 106, 123-124;
People v. Wende, supra, 25 Cal.3d at pp. 441-442.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.
We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             3
                                James R. Brandlin, Judge

                         Superior Court County of Los Angeles
                         ______________________________


             Heather J. Manolakas, under appointment by the Court of Appeal; Raul
Cuentas, in pro. per., for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.